Opinion issued December 19, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00959-CR
                              NO. 01-19-00960-CR
                              NO. 01-19-00961-CR
                              NO. 01-19-00962-CR
                            NO. 01-19-00963-CR
                          ———————————
                      IN RE JAMMIE L JONES, Relator

          Original Proceeding on Petition for Writ of Habeas Corpus


                         MEMORANDUM OPINION

      Relator, Jammie L. Jones, acting pro se, has filed a “Petition for Writ of

Habeas Corpus to Dismiss Complaint and Indictment” in five pending criminal

cases.1


1
      The underlying cases are The State of Texas v. Jammie L. Jones, cause numbers
      1635584, 1635585, 1635586, 1641829, and 1641830, pending in the 232nd District
      Court of Harris County, Texas, the Honorable Joshua Hill presiding.
      In criminal matters, this Court’s habeas corpus jurisdiction is appellate only,

and we do not have original habeas corpus jurisdiction. See Ex parte Denby, 627
S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981, orig. proceeding); see also

Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no

pet.) (citing TEX. GOV’T CODE § 22.221) (“A court of appeals does not have original

habeas corpus jurisdiction in felony cases.”). We lack jurisdiction over this attempt

to seek pre-conviction habeas relief directly from this Court. In re Lozano, No. 14–

12–00049–CR, 2012 WL 274076, at *1 (Tex. App.—Houston [14th Dist.] Jan. 31,

2012, orig. proceeding) (“To the degree relator seeks release from custody, relator

is seeking pretrial habeas corpus relief over which this court does not have

jurisdiction.”) (citing Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991)).

      Accordingly, we dismiss the habeas corpus petition for want of jurisdiction.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2